Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 1 of 17 PagelD 72

Exhibit D
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 2 of 17 PagelD 73

WIVA.

palm
Wood Batten Installation Instructions
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 3 of 17 PagelD 74

Overview

 

Structure

This instruction manual is for the installation of VIVA on an open batten roof frame.
Structure should be framed with weatherable wood (Eucalyptus, cypress, pressure treated) or
synthetic material. Rafter spacing should be between 18 to 36 inches.

Batten size: min. 1.25”, max. 2.25”
Batten spacing: 8” on center

 

Slope

Minimum recommended slope for VIVA installation is 4/12.
For best aesthetic and performance results, slopes of 6/12
and greater are recommended.

Fasteners

Nails: 1.25” Stainless Steel Ring Shank Roofing Nails
Screws: Stainless Steel 1.25” #8

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 4 of 17 PagelD 75

Overview

 

Tools

* Nail Gun/Drill Driver
* Hammer

* Utility Knife

*« Ladder/Scaffold

* Tape Measure

Material Handling

VIVA will arrive packaged in boxes or bundles of 70 pieces, stacked on a pallet of 12 boxes.
Material should be protected from weather, sunlight and moisture until ready to unbox.
Material can be compacted in the box during shipping, so it is necessary to loosen the
material after removing it from the box as demonstrated below.

Pires

 

Safety

Always follow the safety guidelines of the tools and equipment you’re using. Always observe
any applicable OSHA regulations.

Nails/Screws

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 5 of 17 PagelD 76

VIVA Palm Components

 

 

 

 

 

Hip/Ridge Cone Top

VIVA Specifications Fire Rating Wind Rating

Field 36” by 27” Class A Wind Resistance up to
Category 5 Hurricane

Hip/Ridge 27" x 27” Class A Wind Resistance up to
Category 5 Hurricane

Cone Top 36” x 36” Class A Wind Resistance up to
Category 5 Hurricane

 

 

 

 

 

“Available in non-fire rated

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 6 of 17 PagelD 77

Fastening

 

— Fold line

@ Nail Location

 

 

6 Flap Close up Fold flap under

-— Fold line
Fold
Line

 

 

 

Fasten nail/screw
through shingle and flap

  

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 7 of 17 PagelD 78

Installation: Eave

 

 

Tools Needed Materials Needed

¢ Nail Gun/Drill Driver
* Hammer

+ Utility Knife

* Ladder/Scaffold

+ Tape Measure

  

Field Shingle

 

Construct the eave by
installing the first row of
field shingles on the second
purlin, nailing on every indent
except the top corner. Place a
nail to the lower purlin at the
end of the shingle, which will
be covered by the following
shingle. Always leave a
minimum 2” inch side lap on
all shingle installations.

 

Install the second row of the
eave detail with the top of
the shingle attached to the
lowest purlin, nailing through
both layers and into the
lowest purlin. Placing the
shingles at random heights
creates a more natural
appearance on the eave
overhang.

 

Finally, the third row will
attach to the same purlin as
the first row. Make sure all
side laps are a minimum of
two inches.

 

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 8 of 17 PagelD 79

Installation: Field

 

Tools Needed

. * * . .

Nail Gun/Drill Driver
Hammer

Utility Knife
Ladder/Scaffold
Tape Measure

Materials Needed

 

Begin field shingle installation
at the hip. Extend field shingle
3” over the center line of the hip.

 

Fasten field shingle to the purlin,
leaving 3-4” from the hip
unfastened. Continue fastening,

leaving the top corner unfastened,

see X. Place one fastener in the
field shingle on the purlin below.

 

 

Overlap the next field shingle over
the first by min. 2”. Fasten
through both shingles on the
overlap at the corner.

 

 

 

 
 

Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 9 of 17 PagelD 80

Installation: Field

 

 

As you install the field shingles,
be sure to off-set each row
from the previous row at a
minimum of 8”

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 10 of 17 PagelD 81

Installation: Hip

Tools Needed Materials Needed

Nail Gun/Drill Driver
Hammer

Utility Knife
Ladder/Scaffold
Tape Measure

 

Start the hip corner by stacking
2 hip/ridge shingles and inserting
under the field shingle corners.

 

Place fasteners (2) through the
two stacked hip shingles into
the lower purlin

 

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 11 of 17 PagelD 82

Installation: Hip

 

 

 

Fasten the corners of the
field shingles over the top
of the hip/ridge shingle.

 

Continue installing hip/ridge
shingles 1 per row, lifting the field
shingles and fastening the
hip/ridge shingle to the previous
purlin.

 

 

Fasten the corners of the
field shingles over the top
of the hip/ridge shingle.

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 12 of 17 PagelD 83

Installation: Ridge

 

Tools Needed Materials Needed

¢ Nail Gun/Drill Driver
* Hammer

+ Utility Knife

* Ladder/Scaffold

+ Tape Measure

 

Make sure the top rows of the
field shingle are overlapping the
top of the ridge, this ensures the
waterproofing for the ridge.

 

Cover the ridge by installing the
hip/ridge shingles perpendicular
to the field rows, centering the
shingles on the ridge with a 6”
inch spacing. Use a minimum of 4
nails per ridge/hip shingle, placing
the nails as far off the center as
possible.

 

 

Install the ridge shingles
beginning at the ends of the
ridge, working toward the center.

 

 

 

 

 
 

Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 13 of 17 PagelD 84

Installation: Ridge

 

 

 

A folded Hip/Ridge shingle can
be used to create a transition
between the Hip/Ridge shingles
running in opposite directions.

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 14 of 17 PagelD 85

Installation: Gable End

 

Tools Needed

¢ Nail Gun/Drill Driver
* Hammer

+ Utility Knife

* Ladder/Scaffold

+ Tape Measure

Materials Needed

 

 

Typical Gable End Framing Detail.

 

Always let the field rows extend
past the gable with sufficient
length to completely cover

the fascia. This will enable the
wrapping of the shingles around
the fascia, to achieve the
appropriate gable thickness.

 

Begin by wrapping the shingles
around the fascia, and trim the
length if necessary. Cut and fold
the fond portion as needed, or
use as aesthetic pieces.

 

 

 

Fasten Underneath

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 15 of 17 PagelD 86

Installation: Valley

 

 

Tools Needed Materials Hip Shingle

¢ Nail Gun/Drill Driver
* Utility Knife

* Hammer

* Ladder/Scaffold

+ Tape Measure

 

Typical Valley Framing Detail.

 

Begin Valley installation by
cutting a field shingle in half.
Install half shingles from the eave
up, one shingle per course.

 

 

Field coverage will be installed
over the Valley, trimmed 2” inches
- 3” inches off the center line of
the Valley.

 

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 16 of 17 PagelD 87

Installation: Round/Octagonal Structures

 

Tools Needed Materials Needed

¢ Nail Gun/Drill Driver
+ Utility Knife

* Hammer

* Ladder/Scaffold

+ Tape Measure

 

Typical Round/Umbrella
framing. (Most “Round
Structures” are typically a
segmented frame.)

 

Begin with the eave
installation, followed by
the field. Trim the Field
shingles to the center line
of the roof segment. (See
Eave and Field Installation
on page 5 and 7)

 

Cut Field shingles into 4
pieces and install them
over the center line of the
roof segment. (See Hip
installation on page 8.)

 

 

 

 

 
Case 3:20-cv-01154-BJD-JBT Document 1-4 Filed 10/09/20 Page 17 of 17 PagelD 88

Installation: Round/Octagonal Structures

 

Tools Needed Materials Needed

¢ Nail Gun/Drill Driver
+ Utility Knife

* Hammer

* Ladder/Scaffold

+ Tape Measure

 

Cut the cone piece
starting at the edge of
the shingle until you’ve
reached the center point.
Proceed to fold the piece
over into a cone shape.

 

Place the cone piece at
the center of the structure,
nailing down the first cut
edge. Cover the nails by
using the second cut edge
to wrap around the first
cut edge.

 

 

Secure the second cut
edge with two nails and
cover them with sealant.

 

 

 

 

 
